DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 & 14-22, drawn to a feeding device, classified in A01K5/0241.
II. Claims 7-13, drawn to a method of tracking and feeding livestock, classified in A01K29/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group I could be utilized without the method of generating and evaluating the sensed data, as outlined in Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have materially different data being collected and invention II analyzes the data collected, this presents a burden on the examiner that would require distinct text strings and search queries..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant's election with traverse of invention I in the reply filed on 9/23/2021 is acknowledged.  The traversal is on the ground(s) that the type of animal using the feeder does not create a materially different process.  This is not found persuasive because of the newly presented reasons for restriction.
The requirement is still deemed proper and is therefore made FINAL.	


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103 & 30A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14-17, 21, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Klocke (US 9220236 B2) in view of Rawlings (US 5335625 A).
For claim 1; Klocke teaches a swine-activated self-feeder, comprising: 
a feed tube (fig. 1 (14)) having a lower end (fig. 1 (16)); and
a rotatable dispenser (fig. 1 (20) and fig. 2-5) in the lower end of the feed tube to discharge feed from the tube when the dispenser is rotated by the swine (column 2; lines 32-41 & 56-62).
Klocke does not teach a sensor associated with the dispenser to sense rotation of the dispenser so as to monitor feeding activity of the swine.
However, Rawlings does teach a sensor (118) associated with a dispenser that senses rotation (column 8; lines 20-48).
The examiner has recognized the ability to monitor the feeding activity of the swine as intendent use.
Therefore it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Klocke and Rawlings by applying the known technique from Rawlings (the Hall effect sensor/transducer) to improve the similar device taught by Klocke in the same way by allowing rotation data to be collected. See MPEP 2143 I. (D).
For claim 2; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke does not teach a self-feeder wherein the sensor includes a magnet on the dispenser and a counter on the feed tube.  
However, Rawlings does teach a self-feeder wherein the sensor (118) includes a magnet (119) and a counter (column 8; lines 20-48 and claim 5). The Hall sensor and magnet system also acts as a counter for rotation (column 8; lines 20-48). 
Rawlings does not teach a magnet on the dispenser or a counter on the feed tube.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have further modify the combination of Klocke and Rawlings as stated above to have the magnet on the dispenser and the counter on the feed tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. (C).
For claim 3; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke does not teach a self-feeder further comprising a printed circuit board (PCB) mounted on the feed tube to gather dispenser rotation data.
However, Rawlings does teach a self-feeder further comprising a printed circuit board (PCB) (125) to gather dispenser rotation data (column 8; lines 3-7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to further modify the combination of Klocke and Rawlings as stated above to utilize the known technique of the control circuit as taught by Rawlings to improve the similar device described above (the combination of Klocke and Rawlings) in the same way by allowing the data to be collected. See MPEP 2143 I. (C).
For claim 4; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke does not teach a self-feeder comprising a storage device operatively connected to the PCB to receive data from the PCB.
However, Rawlings does teach a storage device (the microprocessor) operatively connected to the PCB to receive data from the PCB (column 5; lines 48-52). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use the known technique of the control circuit including the microprocessor as taught by Rawlings to improve the similar device described above (the combination Klocke and Rawlings) in the same way by allowing the data collected and stored for analysis. See MPEP 2143 I. (C).
For claim 5; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke does not teach a self-feeder wherein the sensor is a Hall effect sensor.
However, Rawlings does teach a self-feeder wherein the sensor is a Hall effect sensor (column 8; lines 20-48).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to apply the known technique from Rawlings (the Hall effect sensor/transducer) to improve the similar device taught by Klocke in the same way by allowing rotation data to be collected. See MPEP 2143 I. (C).
For claim 14; Klocke teaches an animal feeder, comprising: 
a food receptacle (fig. 1 (10) and column 3; lines 23-31); 
a feed supply line (fig. 1 (14)) with an outlet to direct feed into the receptacle (fig. 1 (16)) (column 3; lines 23-31); 
a dispenser (fig. 1 (20) and fig. 2-5) in the outlet of the feed supply line (fig. 1) (column 3; lines 32-41); and
the dispenser being movable by an animal to discharge feed from the feed supply line into the food receptacle (column 4; lines 61-67). 
Klocke does not teach a sensor operatively connected to the dispenser to sense movement of the dispenser and generate a signal in response to the movement.
However, Rawlings does teach a sensor used to sense movement and generate a signal in response to the movement (column 8; lines 20-48).
Rawlings does not teach the sensor operatively connected to the dispenser.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modification of Klocke and Rawlings have the magnet on the dispenser and the sensor on the feed tube so that the sensor is operatively connected to the dispenser, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. (C).
Therefore it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Klocke and Rawlings by applying the known technique from Rawlings (the Hall effect sensor/transducer) to improve the similar device taught by Klocke in the same way by allowing rotation data to be collected. See MPEP 2143 I. (D).
For claim 15; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke further teaches an animal feeder wherein the dispenser (fig. 2-5) is rotatably mounted adjacent the outlet of the feed supply line (column 3; lines 32-62).  
For claim 16; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke does not teach an animal feeder wherein the signal represents feeding activity of the animal and the volume of feed dispensed.
However, Rawlings does teach an animal feeder that produces a signal (column 8; lines 20-48) that can be used to deduce the feeding activity of the animal and the volume of feed dispensed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have combined and modified Klocke and Rawlings as stated above in claim 14, so that the sensor is operatively connected to the dispenser, to apply the 
For claim 17; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke does not teach an animal feeder further comprising a microprocessor to receive and store the signals from the sensor.
However, Rawlings teaches an animal feeder further comprising a microprocessor to receive and store the signals from the sensor (column 5; lines 48-52).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use the known technique of the control circuit including the microprocessor as taught by Rawlings to improve the similar device of the combination Klocke and Rawlings in the same way by allowing the data collected and stored for analysis. See MPEP 2143 I. (C).
For claim 21; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke does not teach an animal feeder wherein the sensor is a Hall effect sensor.
However, Rawlings does teach an animal feeder wherein the sensor is a Hall effect sensor (column 8; lines 20-48).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to apply the known technique from Rawlings (the Hall effect sensor/transducer) to improve the similar device taught by Klocke in the same way by allowing rotation data to be collected. See MPEP 2143 I. (C).
For claim 22; The combination of Klocke and Rawlings teaches all limitations as stated above.
Klocke does not teach an animal feeder of claim 14 further comprising a PCB operatively connected to the sensor.
However Rawlings does teach an animal feeder of claim 14 further comprising a PCB (125) operatively connected to the sensor (column 8; lines 3-7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use the known technique of the control circuit as taught by Rawlings to improve the similar device of the combination Klocke and Rawlings in the same way by allowing the data collected. See MPEP 2143 I. (C).
Claims 6, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klocke in view of Rawlings as applied to claim 1 above, and further in view of Monk (US 20170273277 A1).
For claim 6; The combination of Klocke and Rawlings teaches all limitations as stated above.
The combination of Klocke and Rawlings does not teach a self-feeder further comprising an animal identification device to identify individual animals.
However, Monk does teach a self-feeder further comprising an animal identification device (fig. 1 (310) & (320)) to identify individual animals (paragraph [0004]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art elements of the camera and ultrasonic range finder to yield the predictable result of monitoring the livestock’s feeding patterns. See MPEP 2143 I. (A).
For claim 18; The combination of Klocke, Rawlings, and Monk teaches all limitations as stated above.
Monk further teaches an identification device to identify each animal who uses the feeder (paragraph [0004] and fig. 1 (310) & (320)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art elements of the camera and ultrasonic range finder to yield the predictable result of monitoring the livestock’s feeding patterns. See MPEP 2143 I. (A).
For claim 20; The combination of Klocke, Rawlings, and Monk teaches all limitations as stated above.
Monk further teaches an identification device that is a facial or body recognition camera (paragraph [0004] and fig. 1 (310)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art elements of the camera to yield the predictable result of monitoring the livestock’s feeding patterns. See MPEP 2143 I. (A).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klocke in view of Rawlings and Monk as applied to claim 18 above, and further in view of Heath (US 20180211718 A1).
For claim 19; The combination of Klocke, Rawlings, and Monk teaches all limitations as stated above.
The combination of Klocke, Rawlings, and Monk does not teach an animal feeder wherein the identification device is an RFID tag on the animal.
However, Heath does teach an identification device that is an RFID tag (fig. 2 and paragraph [0110]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the identification device as taught by Monk for the RFID tag and system taught by Heath in order to yield the predictable result of a more accurate identification system suitable for tracking the feeding of livestock (paragraph [0010]). See MPEP 2143 I. (B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brando (US 9848577 B1), Bozkurt (US 20170127975 A1), Jerina (US 20170318779 A1) & BERCKMANS (US 20160050888 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole P. MacCrate whose telephone number is 571-272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647